Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s submission filed on 04/27/2020 is duly acknowledged.
Claims 1-20 originally presented have been canceled by applicant’s current claim amendments.
Claims 21-37 as newly presented, are pending in this application and have been examined in this office action hereinafter.
Priority
	This application has been filed as a CON of parent US application 14/542,304 filed on 11/14/2014, now a US patent 10,633,625, which claims priority from a US provisional application 61/905,182 filed on 11/16/2013.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 21-37 (as currently presented) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is directed to “A method of expanding cells in a cell expansion system, the method comprising:
circulating a fluid through a bioreactor of the cell expansion system, wherein the fluid
comprises a plurality of cells;
maintaining the bioreactor in a first orientation for a first period of time to allow at least a first portion of the plurality of cells to attach to a first portion of the bioreactor;
after the first period of time, rotating the bioreactor to a second orientation, wherein the
second orientation is different from the first orientation;
after the rotating, expanding the first portion of the plurality of cells while the bioreactor is in the second orientation, wherein the expanding the first portion of the plurality of cells occurs in a direction influenced by gravity.”

Claim 21 recites limitations “…wherein the expanding the first portion of the plurality of cells occurs in a direction influenced by gravity”, which is ambiguous and confusing. It is unclear as to what exactly is being encompassed by the method step as currently recited because the entire “cell expansion system” would be under “influence of gravity”, irrespective of specific orientations. The flowing cells in the system would naturally tend to settle (and attached after certain period of time) under the influence of gravity (see parent specification 14/542,304, page 2, [0007], [0012]-[0013], for instance). Thus, rotating or changing the orientation of bioreactor (i.e. after cell attachment in the first orientation) and “expanding” (taken as growing or proliferating) attached cells “in a direction influenced by gravity” (which is always a downward vertical vector in any given orientation for that matter) does not clarify as to what exactly is being performed in the process, other than letting the cells grow/proliferate and expand on their own accord. Therefore, metes and bounds of the claimed process does not appear to be properly defined. Even if that may be the case, it is unclear as to how the cells are allowed to “expand” if the flow rate of the circulating fluid comprising the “plurality of cells” is not controlled, regulated, or slowed down, at least for a suitable period of time. Since, the specific cell types (and attachment properties thereof, i.e. adherent, non-adherent? Mammalian, bacterial, yeast, plant cells, for instance) are not recited in instant claim 21, it is also not clear as to how one expand “the first portion of the plurality of cells while the bioreactor is in the second orientation”, as currently required by the claimed process.  Since, none of the dependent claims further clarify above discussed points, they have also been rejected as being indefinite under 112-b for the same reasons of record.  
Appropriate correction and/or explanation is required.
NOTE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

1.	Claim 21-37 (as newly presented) are rejected under 35 U.S.C. 103 as being unpatentable over Antwiler (US 2008/0220523 A1; cited herein as ref. [A] on PTO 892 form).
Claim 21 is directed to “A method of expanding cells in a cell expansion system, the method comprising:
circulating a fluid through a bioreactor of the cell expansion system, wherein the fluid
comprises a plurality of cells;
maintaining the bioreactor in a first orientation for a first period of time to allow at least a first portion of the plurality of cells to attach to a first portion of the bioreactor;
after the first period of time, rotating the bioreactor to a second orientation, wherein the
second orientation is different from the first orientation;
after the rotating, expanding the first portion of the plurality of cells while the bioreactor is in the second orientation, wherein the expanding the first portion of the plurality of cells occurs in a direction influenced by gravity.” (see also 112-b rejection as discussed above).

See also limitations of dependent claims 22-37 as currently presented.

Antwiler (2008) discloses closed cell expansion systems and methods of use of such systems for loading, growing/expanding and harvesting adherent mammalian stem cells. The cell expansion systems include a hollow fiber cell growth chamber, and first and second circulation loops (intracapillary loops and extracapillary loops) associated with the interior of the hollow fibers and exterior of the hollow fibers, respectively that are used to circulate fluid comprising adherent mammalian bone marrow (i.e. mesenchymal stem cells, MSCs) and stem cells for loading and expanding in the bioreactor (see abstract, and summary of the invention, [0006]-[0012], [0021], [0055], [0120], Examples 1-6 for adherent and non-adherent cells, and claims 25-27, in particular). Antwiler discloses the details of “cell expansion system” which comprises fluid circulation paths configured for fluid to flow through cell growth chamber, hollow fiber membranes (see [060]-[0073], for instance). Antwiler discloses the fact that the cell expansion system provides great flexibility in varying growth conditions and criteria, and discloses the method steps of loading cells into the bioreactor by fluid circulation using “passive loading” method (see [0160]- [0161], for instance) that involves reducing (or alternatively stopping the fluid circulation) the rate of circulating fluid for loading cells, wherein the flow rate is slowed and/or adjusted to allow cells to settle, i.e. under influence of gravity (see [0118]-[126] and [0147], for instance) in said hollow fibers of the cell growth chamber, which provides for the attachment of mammalian stem cells in the fibers (see Example 4, [0151]-[0152], [0172], for instance) with or without suspended cells as co-culture, wherein the cells can be incubated under suitable conditions and temperature for a specific/predetermined period of time for growth expansion and harvested using suitable medium/conditions (see [0012], [0074], [0123], [0126]-[0131], [0151], for instance). 
Antwiler also disclose the fact that said bioreactor can be rotated (per need using a rocking device and programmable software; see figure 16, [0166], for instance) around a rotation axis (or a central axis) and therefore can be positioned in a horizontal as well as vertical orientations relative to gravity (i.e. each position intrinsically having its own top and bottom fibers; see section “Rocking device’’, [0095]-[0099], [0156], figure 6, in particular) within the cell expansion system, and can be further rotated clockwise or counter-clockwise as per need (i.e. angular rotation up to 180 degrees or 360 degrees, or greater) in order to distribute cells throughout the bioreactor.
Regarding the limitations of “...expanding the first portion of the plurality of cells while the bioreactor is in the second orientation, wherein the expanding the first portion of the plurality of cells occurs in a direction influenced by gravity” (see claim 21 as presented), it is to be noted that paragraph [0099] from Antwiler discloses the fact that “...Different rocking components can be used separately, or can be combined in any combination. For example, a rocking component that rotates bioreactor 400 around central axis 410 can be combined with the rocking component that rotates bioreactor 400 around axis 412. Likewise, clockwise and counterclockwise rotation around different axes can be performed independently in any combination”, and therefore, it would have been obvious to person ordinary skill in the art of cell culture to rotate and/or suitably orient the bioreactor using rocking device (instant disclosure does not define specifically the term “rotational device’, and in fact uses the same “rocking devices”; see parent specification 14/542,304, [0019], [0088], [0089], [0092], for instances) in such a way as to allow cell seeding in different orientations, or throughout the cell expansion system by rotating and controlling/adjusting the flow of the circulating fluid comprising cells. Since the rate of the circulating fluid flow can be adjusted/reduced using the circulating pumps, an artisan in the art would have had a reasonable expectation of success in seeding cells (by reducing the flow rate in order to help settle the cells in the hollow fibers) in a second or any other desired orientation of the bioreactor, such as horizontal position(s) in which adherent cells can appropriately seed, grow and/or expand downward in said bioreactor, albeit under the influence of gravity (i.e. intrinsic effect under paused/reduced fluid flow conditions, wherein cells would be normally expected to settle downward in the lower portions of the bioreactor, for instance). Although Antwiler does not specifically demonstrate cell growth expansion pattern after rotating and manipulating the fluid flow rate of the bioreactor, such an effect on cell growth expansion would normally be expected by a person in the cell culture art under the 
In addition, although Antwiler does not specifically disclose the limitations of dependent claims for the first, second, or third “period of time” as currently recited in instant dependent claims 24-33), which are used in order to allow cell attachment and expansion and/or growth of cells in the bioreactor in different orientations for loading and expansion, at the time of the effective filing date of this invention, given the disclosure of Antwiler for cell adhesion/attachment and growth in culture of mammalian stem cells, it would have been obvious to an artisan of ordinary skill in the cell culture art, depending on the cell type used, to optimize each of the cell seeding and/or attachment periods and the amount of time required for optimal growth and/or expansion of cells in the hollow fiber bioreactor as disclosed by Antwiler (see paragraph [0123], for instance; also instant claim 21 is not limited to any specific cell type, adherent or otherwise). The orientations and/or rotations ensuring that all sides of the bioreactor have optimal loading with cells, for efficient cell expansion which would normally be desired using such cell expansion systems, as already disclosed by Antwiler, and as discussed above. Unless certain specific criticality (or data/evidence to the contrary, which is currently lacking on the record) is provided on the record by applicants for the claimed parameters such as specific “periods of time” in terms of cellular loading, cell attachment, growth, and/or in combination with certain specific orientation of the bioreactor used in the process as claimed, given the detailed disclosure from Antwiler, such optimization of incubation parameters for a given cell type under given culture medium conditions (for example medium type, pH, temperature, rotation, flow rate, etc.), and given flow rate, would have been obvious and fully contemplated by an artisan of ordinary skill in the art. The invention as claimed fails to 
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date of this invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 21-37 (as presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 10,633,625 B2 (issued on April 28, 2020, from the parent US application 14/542,304 by same inventors and assignee). Although the claims at issue are not identical, they are not patentably distinct from each other because issued claim 1 in patent ‘625 is also directed to essentially the same method, or a variant thereof, which is reproduced below:
“A method of growing cells in a cell expansion system, the method comprising:
circulating fluid, with a pump, through a bioreactor comprising a hollow fiber membrane with a plurality of hollow fibers, wherein the fluid comprises a plurality of cells and the fluid enters the bioreactor through a first inlet and exits the bioreactor through a first outlet; 
reducing the rate of circulating fluid by reducing a flow rate of the pump; 
maintaining the bioreactor in a first horizontal orientation for a first predetermined period of time to allow at least a first portion of the plurality of cells to settle and attach to a first portion of at least one of the plurality of hollow fibers;
after the first predetermined period of time, rotating, with a rotational device, the bioreactor to a second horizontal orientation that is about 180 degrees from the first horizontal orientation; and
after the rotating, expanding at least the first portion of the plurality of cells attached to the first portion of the at least one of the plurality of hollow fibers while the bioreactor is oriented in the second horizontal orientation by feeding the portion of cells and growing the portion of cells downward in the bioreactor under an influence of gravity toward a portion of the at least one of the plurality of hollow fibers that does not have attached cells.”

It is clear from the above recitation that the issued claim 1 is a species of the instant generic claim 21 as currently recited in the instant CON application. Since, the conflicting claims are in a genus-species relationship, an ODP rejection is deemed proper.
2.	Claims 21-37 (as presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 9,617,506 B2 (issued on April 11, 2017 to same assignee). Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claim 1 is also directed to a close variant of the instantly claimed method reproduced as follows:.
“A method of loading cells in a cell expansion system, the method comprising:
circulating fluid at a first flow rate though a bioreactor of a cell expansion system, wherein the fluid comprises a plurality of cells;
reducing circulation of fluid from the first flow rate to about 0 ml/min;
maintaining the bioreactor in a first orientation for a first predetermined period of time to allow at least a first portion of the plurality of cells to settle;
after the first predetermined period of time,
circulating fluid at a second flow rate through the bioreactor, wherein the second flow rate is slower than the first flow rate;
reducing the circulation of fluid from the second flow rate to about 0 ml/min;
maintaining the bioreactor in a second orientation for a second predetermined period of time to allow at least a second portion of the plurality of cells to settle; and
expanding at least the first and the second portion of cells in the bioreactor.”

Since, the method steps as recited in used claim 1 are essentially the same or an obvious variation thereof (in a genus-species relationship; the issued claim 1 appears to be a species of instantly claimed process of claim 21), an ODP rejection is deemed proper.
Conclusion
NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657